—Order and judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on or about August 29, 1993 and October 1, 1993, respectively, which, inter alia, denied defendant’s motion to vacate his default and granted plaintiff’s motion to confirm the Special Referee’s report awarding plaintiff damages of $262,500, unanimously affirmed, without costs.
The IAS Court properly denied defendant’s motion to vacate *456his default and granted plaintiffs motion to confirm the Special Referee’s report, defendant having failed to demonstrate a reasonable excuse for not appearing at the Special Referee’s hearing. Even if defendant’s failure to appear at the January 12, 1993 court conference was excusable for lack of notice, there is no question that he received notice of the Special Referee’s hearing, and indeed moved for an adjournment thereof. Defendant failed to keep himself advised of any action taken on his motion, and therefore has only himself to blame for his default. Nor does it appear that defendant has a meritorious defense. Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.